Exhibit 10.2
 
STOCKHOLDERS AGREEMENT
 
THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of the 16th day of
June, 2006, by and among HRDQ GROUP, INC., a Delaware corporation (the
”Corporation”), TELECOM COMMUNICATIONS, INC., a Delaware corporation (including
any successor in interest thereto, ”Telecom”), CHINA DONGGUAN NETWORKS, INC, a
BVI corporation (“CDN”) and TOP RIDER GROUP,LTD., a BVI corporation (“TRG”).
Telecom, CDN and TRG, together with any subsequent holders of Common Stock (as
defined below) or Series A Preferred Stock (as defined below) that become
parties to this Agreement, are collectively referred to herein as the
“Stockholders.” The addresses of the Corporation and current Stockholders are
listed on Exhibit A hereto.
 
RECITALS
 
A.  The Corporation is in the business of owning and operating an Internet web
site known as “subaye.com.”
 
B.  Each Stockholder owns, or will own as of the date hereof, directly or
indirectly, the shares of Common Stock and/or Series A Preferred Stock set forth
opposite such Stockholder’s name on Schedule 1 hereto, as it may be amended from
time to time.
 
C.  As of the date hereof, the Corporation is issuing and selling 200,000 shares
of Series A Preferred Stock and 500,000 shares of Common Stock to TRG (the “TRG
Shares”) pursuant to a Series A Preferred and Common Stock Purchase Agreement by
and between TRG and the Corporation of even date herewith (the “Stock Purchase
Agreement”).
 
D.  The execution and delivery of this Agreement is a condition to the closing
of the issuance and sale of the TRG Shares pursuant to the Stock Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises set forth above and the
covenants set forth herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
(a)  “Affiliate” means (i) with respect to any individual, (A) a spouse or
descendant, through blood or adoption, of such individual, (B) any trust, family
partnership or limited liability company whose beneficiaries shall primarily be
such individual and/or such individual’s spouse and/or any Person related by
blood or adoption to such individual or such individual’s spouse, and (C) the
estate or heirs of such individual, and (ii) with respect to any Person that is
not an individual, any other Person that, directly or indirectly through one or
more intermediaries Controls, is Controlled by, or is under common Control with,
such Person and/or one or more Affiliates thereof.
 

--------------------------------------------------------------------------------


 
(b)  “Annual Plan” means, for each fiscal year of the Corporation, an annual
updated consolidated business and strategic budget and plan (which budget and
plan shall specify which line items are operational items and which line items
are strategic items), including cash flow and other financial projections
(setting forth in detail the assumptions therefor) on a monthly basis for the
Corporation for the applicable fiscal year of the Corporation. The Annual Plan
for each year will also contain performance criteria for employee bonuses for
such year.
 
(c)  “Board” means the board of directors of the Corporation.
 
(d)  “Certificate” means the Certificate of Incorporation of the Corporation, as
the same may be amended from time to time.
 
(e)  “Change of Control of Telecom” means the occurrence of any of the following
events:
 
(i)  the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of Telecom that represent 50% or more of the
combined voting power of Telecom’s then outstanding voting securities; or
 
(ii)  any merger, consolidation, reorganization, or business combination or sale
or other disposition of all or substantially all of Telecom’s assets, other than
any such transaction which results in the Telecom’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of Telecom
or the person that, as a result of the transaction, controls, directly or
indirectly, Telecom or owns, directly or indirectly, all or substantially all of
Telecom’s assets or otherwise succeeds to the business of Telecom (Telecom or
such person, the “Successor Entity”)) directly or indirectly, at least 50% of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction.
 
(f)  “Common Stock” means shares of the common stock, par value $0.001 per
share, of the Corporation.
 
2

--------------------------------------------------------------------------------


 
(g)  “Common Stock Equivalents” means securities convertible into, or
exchangeable for, or exerciseable into, shares of Common Stock (including,
without limitation, the Series A Preferred Stock).
 
(h)  “Acquisition Agreement” means that certain Acquisition Agreement, dated as
of the date hereof, by and among the Corporation, Telecom, CDN and Alpha Century
Holdings Ltd., a BVI corporation.
 
(i)  “Control,” “Controlled” or “Controls” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies (investment or otherwise) of a Person, whether through ownership of
voting securities, by contract or otherwise.
 
(j)  “Equity Incentive Plan” means the Corporation’s 2006 Equity Incentive Plan,
as in effect on the date hereof (including with respect to the amount of shares
of Common Stock issuable thereunder as of the date hereof).
 
(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
(l)  “Telecom Rights Period” means any period during which Telecom (i) directly
or indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) or (ii) is required to
account for its equity interest in the Corporation under the equity method of
accounting under generally accepted accounting principles or under applicable
financial reporting requirements of the Securities and Exchange Commission.
 
(m)  “Person” shall be construed broadly and shall include, without limitation,
an individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
(n)  “Preferred Stock” means shares of preferred stock, par value $0.001 per
share, of the Corporation.
 
(o)  “Qualified IPO” means the sale, in an Underwritten Offering, of Common
Stock for a purchase price per share of not less than $17.25 (as adjusted for
any stock splits, reverse stock splits, stock dividends, recapitalizations and
the like) resulting in gross proceeds to the Corporation of not less than
$20,000,000 other than any offering made in connection with a compensatory
benefit plan or an acquisition transaction, including a transaction subject to
Rule 145 under the Securities Act.
 
(p)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
3

--------------------------------------------------------------------------------


 
(q)  “Series A Preferred Stock” means the Series A Convertible Preferred Stock,
par value $0.001 per share, of the Corporation.
 
(r)  “Stockholder’s Shares” or “Shares” means all shares of the Corporation’s
capital stock now owned or subsequently acquired by a Stockholder (including,
without limitation, shares of Common Stock and Series A Preferred Stock).
 
(s)  “Stockholder” means each party to this Agreement (other than the
Corporation) and any other Person who executes, and agrees to bound by the terms
of this Agreement.
 
(t)  “Underwritten Offering” means a registration under the Securities Act, in
which securities of the Corporation are sold to an underwriter on a firm
commitment basis for reoffering to the public.
 
(u)  The words “sale,” “sell,” “transfer” and the like shall include any
disposition by way of transfer with or without consideration, to any persons for
any purpose and include without limitation, public or private offerings.
 
ARTICLE 2
TRANSFERS; NOTICE; RIGHT OF FIRST REFUSAL; RIGHT OF CO-SALE
 
2.1  General Restriction on Shares.      During the term of this Agreement, all
of a Stockholder’s Shares shall be subject to the terms of this Agreement. No
Stockholder shall transfer, sell, assign or otherwise dispose (each, a
“Transfer”) any Shares other than pursuant to the terms of this Agreement, and
any Transfers in violation of this Agreement shall be null and void. All
Transfers of Shares shall be subject to compliance with state and federal
securities laws, and in the event of a Transfer that is not pursuant to an
effective registration statement the Corporation may require the transferor to
provide the Corporation with an opinion of counsel reasonably satisfactory to
the Corporation to the effect that such Transfer does not require registration
under the Securities Act. Without limiting the generality of the foregoing,
Telecom shall not Transfer (by way of dividend or otherwise) any of the Shares
held by it to Telecom’s shareholders if such Transfer would cause the
Corporation to become subject to the reporting requirements under the Exchange
Act.
 
2.2  Notice Provisions; Contents Thereof.      If any Stockholder (each, a
“Transferring Stockholder”) proposes to Transfer to any Person any Shares (the
“Transfer Shares”) in one or more related transactions, then, except as provided
in Section 2.7 hereof, the Transferring Stockholder shall promptly give written
notice (the “Notice”) to the other Stockholders (collectively, the “Transfer
Offerees”) and the Corporation of such proposed Transfer. The Notice shall
describe in reasonable detail the proposed Transfer including, without
limitation: (a) the number of Transfer Shares to be Transferred; (b) the nature
of such Transfer and the amount and form of consideration to be paid; (c) the
name and address of each prospective purchaser or transferee; and (d) any other
material terms and conditions upon which such Transfer is to be made, along with
copies of all material, proposed agreements relating to such Transfer, including
but not limited to, purchase agreements, voting or proxy agreements, and other
agreements or documents requested by a Transfer Offeree.
 
4

--------------------------------------------------------------------------------


 
2.3  Right of First Refusal.
 
2.3.1  Within fifteen (15) calendar days of its receipt of the Notice, the
Corporation shall notify the Transferring Stockholder and the Transfer Offerees
of the Corporation’s intent to purchase some or all of the Transfer Shares at
the same price and upon the same terms upon which the Transferring Stockholder
is proposing to dispose of such Transfer Shares, and, subject to Section 2.3.3
below, the Transferring Stockholder shall sell to the Corporation the Transfer
Shares pursuant to such proposed terms. If the Corporation fails or declines to
exercise fully its right of first refusal as described in the immediately
preceding sentence, the Transferring Stockholder shall promptly deliver a notice
thereof setting forth the number of Transfer Shares that the Corporation has
elected not to purchase (the “Transfer Offeree Notice”) to the Transfer
Offerees, and the Transfer Offerees may elect to purchase the Transfer Shares
that the Corporation has elected not to purchase at the same price and upon the
same terms which the Transferring Stockholder is proposing to dispose of such
Transfer Shares by delivering a written notice (an “Acceptance Notice”) of such
election to the Transferring Stockholder within fifteen (15) days of receipt of
the Transfer Offeree Notice. Each Transfer Offeree that elects to deliver an
Acceptance Notice shall specify in the Acceptance Notice the number of Transfer
Shares that such Transfer Offeree is willing to acquire (which may be in excess
of (but not less than) such Transfer Offeree’s Pro Rata Share) (as defined
below). If the Transfer Offerees elect to purchase in the aggregate all of the
Transfer Shares specified in the Transfer Offeree Notice, each such Transfer
Offeree so electing shall be entitled and obligated to purchase, on the terms
set forth in the Notice, a number of Transfer Shares equal to the sum of (a) the
amount of such Transfer Offeree’s Pro Rata Share of Transfer Shares not being
purchased by the Corporation, and (b) to the extent a Transfer Offeree elected
to purchase more than its Pro Rata Share of Transfer Shares not being purchased
by the Corporation, the lesser of (i) such Transfer Offeree’s proportionate
share of any remaining Transfer Shares to be Transferred other than those
Transfer Shares to be purchased by accepting Offer Transferees pursuant to
clause (a) above (based upon the relative Pro Rata Share of each Transfer
Offeree electing to purchase more than its Pro Rata Share of Transfer Shares not
being purchased by the Corporation), or (ii) that number of Transfer Shares
equal to the number of shares such Transfer Offeree elected to purchase minus
such Transfer Offeree’s Pro Rata Share of Transfer Shares not being purchased by
the Corporation (it being understood that the allocation procedures contemplated
by this clause (ii) shall be repeated until all Transfer Shares have been
allocated). Each Transfer Offeree’s “Pro Rata Share” shall mean the ratio,
calculated in accordance with Section 2.6, of the number of shares of Common
Stock of the Corporation held by the Transfer Offeree on the date of the
Transfer Offeree Notice divided by the total number of shares of Common Stock of
the Corporation held by all of the Transfer Offerees on the date of the Transfer
Offeree Notice.
 
5

--------------------------------------------------------------------------------


 
2.3.2  Each Transfer Offeree shall be entitled to apportion its Pro Rata Share
to be purchased pursuant to this Section 2.3 among its Permitted Transferees (as
defined in Section 2.7), provided that the Transfer Offeree notifies the
Transferring Stockholder of such allocation.
 
2.3.3  In the event the Corporation and/or all or part of the Transfer Offerees,
as applicable, fail to subscribe for all of the Transfer Shares pursuant to
Section 2.3.1, then the Transferring Stockholder shall not be required to sell
any of the Transferred Shares to the Corporation or any of the Transfer Offerees
and, subject to Section 2.4, the Transferring Stockholder may Transfer all (but
not less than all) of the Transfer Shares to third parties pursuant to Section
2.5 at the same price and upon the same terms and conditions specified in the
Notice; provided, however, that in the event such Transfer Shares are not sold
within ninety (90) calendar days of the date of the Notice, such Transfer Shares
shall once again be subject to the right of first refusal and right of co-sale
as provided for in Sections 2.3 and 2.4 of this Agreement.
 
2.3.4  Should the purchase price specified in the Notice be payable in property
other than cash, the Corporation and/or the Transfer Offerees shall have the
option to pay the purchase price contemplated by Section 2.3 in the form of cash
equal in amount to the value of such property. If the Transferring Stockholder
and the Corporation cannot agree on such cash value within ten (10) days after
receipt by the Corporation and the Transfer Offerees of the Notice, the
valuation shall be made by an independent appraiser of recognized standing
selected by the Transferring Stockholder and the Corporation or, if they cannot
agree on an appraiser within twenty (20) days after receipt by the Corporation
and the Transfer Offerees of the Notice, each shall select an independent
appraiser of recognized standing and the two appraisers shall designate a third
independent appraiser of recognized standing, whose appraisal shall be
determinative of such value. The cost of such appraisal shall be shared equally
by the Transferring Stockholder, on the one hand, and the Corporation and/or the
Transfer Offerees (based on the relative amounts of Transfer Shares being
purchased by the Corporation and the Transfer Offerees), on the other hand. If
this Section 2.3.4 is applicable, then the time periods contemplated by Section
2.3.1 and Section 2.3.3 shall be deemed to commence on the date that the
valuation contemplated by this Section 2.3.4 is determined.
 
6

--------------------------------------------------------------------------------


 
2.4  Right of Co-Sale.
 
2.4.1  Co-Sale Obligations.
 
(a)  If any Stockholder (or a direct or indirect transferee thereof) proposes to
Transfer to any Person other than a Permitted Transferee any Transfer Shares in
one or more related transactions, and the right of first refusal set forth in
Section 2.3 above was not fully exercised (such that all Transfer Shares
proposed to be transferred will not be Transferred to the Corporation and/or the
Transfer Offerees), then the Transferring Stockholder will, via written notice,
inform the other Stockholders (each, a “Co-Sale Stockholder”) and the
Corporation of such fact and permit each Co-Sale Stockholder to participate in
the Transfer of such Transfer Shares at the same price, and upon the same terms
and conditions specified in the Notice in accordance with the provisions of this
Section 2.4 herein. Such written notice is hereinafter referred to as the
“Co-Sale Notice.”
 
(b)  The Co-Sale Notice: (i) shall specify the number of Transfer Shares to be
Transferred by the Transferring Stockholder, the sale price, the purchasers and
all other terms of the Transfer; (ii) shall be titled “Co-Sale Notice”; and
(iii) shall be delivered to each Stockholder and the Corporation within seven
(7) calendar days after the Corporation and all Transfer Offerees exercise or
decline to exercise their right of first refusal, as set forth in Section 2.3
above.
 
2.4.2  Right of Co-Sale. No later than fifteen (15) calendar days after its
receipt of the Co-Sale Notice, each Co-Sale Stockholder shall notify the
Transferring Stockholder of such Co-Sale Stockholder’s intent to sell to the
prospective purchaser of the Transferring Stockholder’s Transfer Shares all or
any part of such Co-Sale Stockholder’s Co-Sale Allocation (as defined below)
pursuant to the terms the Transferring Stockholder proposes to Transfer its
Transfer Shares. For purposes of this Section 2.4.2, each Co-Sale Stockholder’s
“Co-Sale Allocation” with respect to each Transfer of Transfer Shares by the
Transferring Stockholder shall be equal to the product obtained by multiplying
(a) the total number of Transfer Shares being Transferred by the Transferring
Stockholder by (b) a fraction, calculated in accordance with Section 2.6, the
numerator of which shall be the total number of shares of Common Stock of the
Corporation held by such Co-Sale Stockholder on the date of the Co-Sale Notice,
and the denominator of which shall be the total number of shares of Common Stock
of the Corporation held by all Co-Sale Stockholders and the Transferring
Stockholder on the date of the Co-Sale Notice. If such Co-Sale Stockholder
elects to Transfer to the prospective purchaser all or any portion of such
Co-Sale Stockholder’s Co-Sale Allocation, then the Transferring Stockholder
shall assign to such Co-Sale Stockholder as much of the Transferring
Stockholder’s interest in the agreement for the sale of the Transfer Shares as
such Co-Sale Stockholder shall be entitled to pursuant to the terms hereof.
 
7

--------------------------------------------------------------------------------


 
2.4.3  Delivery Requirements. Each Co-Sale Stockholder shall effect its
participation in the Transferring Stockholder’s sale of Transfer Shares pursuant
to Section 2.4 by promptly delivering to the Transferring Stockholder for
Transfer to the prospective purchaser:
 
(a)  one or more certificates, properly endorsed for Transfer, which represent
that number of Shares which such Co-Sale Stockholder elects to sell; and Company
may have to issue certificate in certain instances.
 
(b)  an Assignment Separate From Certificate, via facsimile or otherwise, which
represents such Co-Sale Stockholder’s Co-Sale Allocation (or applicable portion
thereof).
 
The Corporation agrees to effect any such assignment concurrent with the actual
transfer of such Transfer Shares to the purchaser.
 
2.4.4  Transfer of Shares; Remittance of Sale Proceeds. The stock certificate or
certificates that any Co-Sale Stockholder delivers to the Transferring
Stockholder pursuant to Section 2.4.3 shall be Transferred to the prospective
purchaser in consummation of the sale of the Transfer Shares pursuant to the
terms and conditions specified in the Notice, and the Transferring Stockholder
shall concurrently therewith remit to such Co-Sale Stockholder that portion of
the sale proceeds to which such Co-Sale Stockholder is entitled by reason of its
participation in such sale by wire transfer of immediately available funds to an
account designated by such Co-Sale Stockholder. To the extent that any
prospective purchaser prohibits such assignment or otherwise refuses to purchase
shares or other securities from a Co-Sale Stockholder exercising its rights of
co-sale hereunder, the Transferring Stockholder shall not sell to such
prospective purchaser or purchasers any Transfer Shares unless and until,
simultaneously with such sale, the Transferring Stockholder shall purchase such
shares or other securities from the Co-Sale Stockholders on the same terms as
described in the Notice.
 
2.5  Subsequent Sales. The exercise or non-exercise of the rights of the
Corporation, a Transfer Offeree or a Co-Sale Stockholder hereunder to
participate in one or more sales of Transfer Shares made by the Transferring
Stockholder shall not adversely affect the Corporation’s, such Transfer
Offeree’s or such Co-Sale Stockholder’s rights to participate in subsequent
sales of the Transferring Stockholder’s Shares subject to the terms of this
Agreement pursuant to Section 2.1 hereof.
 
2.6  Methodology for Calculations. For purposes of this Agreement, the proposed
Transfer of a Common Stock Equivalent shall be treated as the proposed Transfer
of the shares of Common Stock into which such Common Stock Equivalent can be
converted, exchanged, or exercised. Unless otherwise specifically provided, for
purposes of all calculations under this Agreement (including, without
limitation, determining the amount of outstanding Common Stock as of any date,
the amount of Common Stock owned by any Person, and the percentage of
outstanding Common Stock owned by any Person), all Common Stock into which any
Common Stock Equivalents are convertible, exchangeable or exercisable shall be
deemed to be outstanding as of the date of calculation (and held by the holder
of such Common Stock Equivalents).
 
8

--------------------------------------------------------------------------------


 
2.7  Exempt Transfers of Transferring Stockholder’s Stock. Notwithstanding the
foregoing, but subject to Section 2.1 above, the right of first refusal of the
Corporation and the Transfer Offerees under Section 2.3 and the right of co-sale
of the Co-Sale Stockholders under this Section 2.4 shall not apply to:
 
(a)  any Transfer by a Transferring Stockholder to the Transferring
Stockholder’s Affiliates or any Transfer by way of bequest or inheritance upon
death (any transferee pursuant to this clause (a), a “Permitted Transferee”);
 
(b)  any Transfer of Shares pursuant to the provisions of Article 7 of this
Agreement;
 
(c)  any pledge of Transfer Shares made pursuant to a bona fide loan transaction
that creates a mere security interest; or
 
(d)  any Transfer to the Corporation;
 
provided, however, that any pledgee or transferee (other than the Corporation)
shall agree in writing to be bound by and comply with all provisions hereof.
Notwithstanding the preceding sentence, the Transferring Stockholder shall
inform the Corporation of any such Transfer prior to effecting it. Such
Transferred Transfer Shares shall remain “Shares” hereunder, and such transferee
or donee shall execute the Joinder Agreement and shall be treated as a
“Stockholder” for purposes of this Agreement.
 
ARTICLE 3 
PREEMPTIVE RIGHTS
 
3.1  Preemptive Rights.
 
Except for Excluded Securities (as hereinafter defined), the Corporation shall
not issue, sell, or exchange, or agree to issue, sell, or exchange
(collectively, “Issue,” and any issuance, sale, or exchange resulting therefrom,
an “Issuance”) (a) any shares of capital stock of the Corporation or any of its
subsidiaries or (b) any other equity security of the Corporation, including,
without limitation, any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire any capital stock or other equity security of the
Corporation, unless, in each case, the Corporation shall have first given
written notice (the “Article 3 Notice”) to each Stockholder (each, an “Article 3
Offeree”) (so long as, in each case, such Stockholder directly or indirectly
through its Affiliates owns at least 1,000,000 shares of Common Stock (on an as
converted and as exercised basis) and has not previously forfeited its rights
under this Article 3 pursuant to Section 3.3 below) that shall (i) state the
Corporation’s intention to sell any of the securities described in (a) and/or
(b) above, the amount to be issued, sold, or exchanged, the terms of such
securities, the purchase price therefor, and a summary of the other material
terms of the proposed issuance, sale, or exchange and (ii) offer (an “Article 3
Offer”) to Issue to each Article 3 Offeree such Article 3 Offeree’s
Proportionate Percentage (as defined below) of such securities (with respect to
each Article 3 Offeree, the “Offered Securities”) upon the terms and subject to
the conditions set forth in the Article 3 Notice, which Article 3 Offer by its
terms shall remain open for a period of twenty (20) days from the date it is
delivered by the Corporation to the Article 3 Offerees (and, to the extent the
Article 3 Offer is accepted during such twenty (20)-day period, until the
closing of the Issuance contemplated by the Article 3 Offer). “Proportionate
Percentage” for the purposes of this Section shall mean the quotient, determined
in accordance with Section 2.6, obtained by dividing (x) the number of shares of
Common Stock owned by the Article 3 Offeree, by (y) the total number of shares
of Common Stock owned by all of the Article 3 Offerees on the date of the
Article 3 Offer. Each Article 3 Offeree shall be entitled to apportion its
Offered Securities among its Permitted Transferees.
 
9

--------------------------------------------------------------------------------


 
3.2  Notice of Acceptance.
 
Notice of an Article 3 Offeree’s intention to accept an Article 3 Offer, in
whole or in part, shall be evidenced in writing signed by such party and
delivered to the Corporation prior to the end of the twenty (20)-day period of
such Article 3 Offer (each, an “Article 3 Notice of Acceptance”), setting forth
the portion of the Offered Securities that the Article 3 Offeree elects to
purchase.
 
3.3  Failure to Fully Subscribe.
 
In the event that an Article 3 Notice of Acceptance is not given by any Article
3 Offeree in respect of all of the Offered Securities (a “Non-Fully Subscribing
Offeree”), then (a) the other Article 3 Offerees shall each have the right and
option exercisable for a period of five (5) days commencing upon the expiration
of the Article 3 Offer to purchase the amount of remaining Offered Securities
equal to its Proportionate Percentage of such securities (treating only the
remaining Article 3 Offerees as Article 3 Offerees for these purposes) or such
other amount as may be agreed upon by such Article 3 Offerees and (b) the
Non-Fully Subscribing Offeree shall forfeit its preemptive rights set forth in
this Article 3 with respect to future Issuances by the Corporation.
 
3.4  Corporation’s Right to Issue.
 
3.4.1  In the event that the Article 3 Offerees do not elect to purchase all the
Offered Securities in accordance with Sections 3.2 and 3.3 above, the
Corporation shall have ninety (90) calendar days following the earlier of (a)
delivery of the Article 3 Notice of Acceptance or the expiration of the five
(5)-day period referred to in Section 3.3, as applicable, or (b) the twenty
(20)-day period referred to in Section 3.2 above, if no Article 3 Notice of
Acceptance is delivered, to Issue all or any part of such remaining Offered
Securities to any other Person(s) (the “Other Buyers”), but only at a price not
less than the price, and on terms no more favorable to the Other Buyers than the
terms, stated in the Article 3 Offer Notice.
 
10

--------------------------------------------------------------------------------


 
3.4.2  If the Corporation does not consummate the Issuance of all or part of the
remaining Offered Securities to the Other Buyers within such ninety (90)-day
period, the right provided hereunder shall be deemed to be revived and such
securities shall not be offered unless first re-offered to each Article 3
Offeree in accordance with this Article 3.
 
3.4.3  Within thirty (30) days of the closing of the Issuance to the Other
Buyers of all or part of the remaining Offered Securities (or, at the request of
any Article 3 Offeree, contemporaneously with such closing), each Article 3
Offeree shall purchase from the Corporation, and the Corporation shall Issue to
each such Article 3 Offeree (or any permitted transferee(s) designated by it),
the Offered Securities that the Article 3 Offeree committed to purchase pursuant
to Sections 3.2 and 3.3, on the terms specified in the Article 3 Offer. The
purchase by an Article 3 Offeree of any Offered Securities is subject in all
cases to the execution and delivery by the Corporation and the Article 3 Offeree
of a purchase agreement relating to such Offered Securities in form and
substance similar in all material respects to the extent applicable to that
executed and delivered between the Corporation and the Other Buyers.
 
3.5  Excluded Securities.
 
For purposes of this Article 3, “Excluded Securities” shall mean: (a) securities
issued pursuant to the Stock Purchase Agreement; (b) shares of Common Stock
issued or issuable upon conversion of the Series A Preferred Stock; (c) any
capital stock issued as a stock dividend or upon any stock split or other
subdivision or combination of shares of the Corporation’s capital stock; (d)
shares of Common Stock issued in any Qualified IPO; (e) shares of Common Stock
or Common Stock Equivalents issuable or issued to employees or directors of the
Corporation or consultants providing bona fide services to the Corporation
pursuant to the Equity Incentive Plan; (f) securities issued pursuant to any
Common Stock Equivalents provided that the Corporation shall have complied with
the preemptive rights established by this Article 3 with respect to the initial
sale or grant by the Corporation of such Common Stock Equivalents; and/or (g)
shares of Common Stock or Common Stock Equivalents issued pursuant to or in
connection with (1) any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial
institution and/or (2) in connection with strategic transactions involving the
Corporation and other entities, including (A) acquisitions (of assets or equity
interests), mergers and/or consolidations, (B) joint ventures, manufacturing,
marketing or distribution agreements, or (C) technology transfer or development
arrangements, provided that such issuance is approved by the Board and/or (3) a
merger or consolidation or acquisition of any other entity or assets thereof
that is approved by the Board; provided that so long as the TRG Designation
Period (as defined below) is still in effect, issuances in reliance on this
Section 3.5(g) shall not exceed 400,000 shares of Common Stock or Common Stock
Equivalents (as adjusted for any stock splits, reverse stock splits, stock
dividends, recapitalizations and the like) in any single transaction or series
of related transactions unless such transaction or series of related
transactions is approved by the Board, including the affirmative vote of the TRG
Director (in which case such limitation shall not apply).
 
11

--------------------------------------------------------------------------------


 
3.6  Right to Purchase Additional Securities.
 
3.6.1  The Corporation shall not Issue any Special Securities (as defined below)
unless the Corporation shall have first complied with the provisions of this
Section 3.6. If the Corporation proposes to Issue any Special Securities, it
shall, prior to any such Issuance, give written notice to Telecom (so long as
Telecom directly or indirectly through its Affiliates owns more than fifty
percent (50%) of the Common Stock of the Corporation (calculated in accordance
with Section 2.6 and after giving effect to the maximum number of Telecom
Increasing Securities that Telecom may be entitled to purchase pursuant to
Section 3.6.2 below) (the “Telecom Special Securities Notice”) that shall (a)
state the Corporation’s intention to sell the Special Securities, the amount to
be issued, sold or exchanged, the terms of the Special Securities, the purchase
price therefor, and a summary of the other material terms of the proposed
issuance, sale or exchange and (b) offer (the “Telecom Special Securities
Offer”) to Issue to Telecom an equal number (and type) of Special Securities
(the “Telecom Special Securities”) at the Telecom Special Securities Purchase
Price (as defined in Section 3.6.3 below), which offer shall remain open for a
period of fifteen (15) days following the date the Telecom Special Securities
Purchase Price is determined pursuant to Section 3.6.3 (and, to the extent the
Telecom Special Securities Offer is accepted during such fifteen (15)-day
period, until the closing of the Issuance contemplated by the Telecom Special
Securities Offer). “Special Securities” shall mean for purposes of this Section
3.6 any securities that the Corporation proposes to Issue that are described in
subsection (g) of the definition of “Excluded Securities” in Section 3.5 above.
 
3.6.2  (a)Except as set forth in Section 3.6.2(b) below, if any outstanding
Common Stock Equivalents become exercisable, convertible or exchangeable into a
greater number of shares of Common Stock after the date hereof (other than as a
result of stock splits, reverse stock splits, stock dividends, recapitalizations
and the like that do not result in a change of any Stockholder’s percentage
ownership of outstanding Common Stock calculated in accordance with Section 2.6)
including, without limitation, as a result any anti-dilution adjustment with
respect to the Series A Preferred Stock (the event giving rise to any such
change in the number of shares of Common Stock underlying such Common Stock
Equivalents being hereafter referred to as the “Adjustment Event”), then Telecom
shall have the right to purchase, at the Telecom Increasing Securities Purchase
Price (as defined in Section 3.6.3 below), a number of shares (such shares being
the “Telecom Increasing Securities”) of the Adjustment Securities (as defined
below) from the Corporation such that following such purchase (and any
Adjustment Event(s) that may result from Telecom’s purchase of Telecom
Increasing Securities) Telecom continues to have the same Section 3.6 Pro Rata
Share as Telecom had immediately prior to such Adjustment Event. “Section 3.6
Pro Rata Share” shall mean (x) the number of shares of Common Stock (calculated
in accordance with Section 2.6) held by Telecom, divided by (y) the number of
shares of Common Stock (calculated in accordance with Section 2.6) of the
Corporation then outstanding. The Corporation shall notify Telecom of the
occurrence of an Adjustment Event and its calculation of the number of Telecom
Increasing Securities within two business days of the date of the Adjustment
Event (the “Increasing Securities Notice”), and Telecom may exercise its right
to acquire the Telecom Increasing Securities at any time during the fifteen (15)
day period following the determination of the Telecom Increasing Securities
Purchase Price for the Telecom Increasing Securities pursuant to Section 3.6.3.
For purposes of Section 3.6, “Adjustment Securities” shall be the class and
series of capital stock or other securities the issuance of which caused the
Adjustment Event (by way of illustration and not limitation, if an issuance of
Series B Preferred Stock causes an anti-dilution adjustment with respect to the
conversion price of the Series A Preferred Stock, and such adjustment is an
Adjustment Event, the Adjustment Securities would be Series B Preferred Stock).
 
12

--------------------------------------------------------------------------------


 
(b)  Notwithstanding anything to the contrary set forth in Section 3.6.2(a) or
otherwise herein, Section 3.6.2(a) shall not apply with respect to any
particular Adjustment Event if either (i) such Adjustment Event results from an
Issuance of Offered Securities as to which (x) Telecom had a right of first
offer pursuant to Section 3.1 hereof and (y) Telecom did not exercise in full
its right to purchase its full Proportionate Percentage of the Offered
Securities, or (ii) Telecom’s Section 3.6 Pro Rata Share immediately prior to
the Adjustment Event (taking into account for such purpose any Offered
Securities purchased, or to be purchased, by Telecom pursuant to Section 3 above
or otherwise in connection with such Adjustment Event) is less than or equal to
Telecom’s Section 3.6 Pro Rata Share immediately following the Adjustment Event
(taking into account for such purpose any Offered Securities purchased, or to be
purchased, by Telecom pursuant to Section 3.1).
 
3.6.3  The purchase price for the Telecom Special Securities (the “Telecom
Special Securities Purchase Price”) or the Telecom Increasing Securities (the
“Telecom Increasing Securities Purchase Price”) shall be the fair market value
of such Telecom Special Securities or Telecom Increasing Securities, as
applicable, as determined by mutual agreement of Telecom and a majority of
disinterested directors of the Corporation (it being understood that the Telecom
Directors and the At-Large Director shall not be considered disinterested
directors for purposes of this Section 3.6.3); provided, however, that if
Adjustment Securities that give rise to an Adjustment Event are issued for
equity financing purposes, then the Telecom Increasing Securities Price per
share of Telecom Increasing Securities shall be equal to the price per share
paid by the investors in such equity financing for the Adjustment Securities.
Telecom and the disinterested directors shall use their good faith efforts to
agree upon the applicable purchase price. In each case, if Telecom and a
majority of disinterested directors of the Corporation cannot agree on such
purchase price within ten (10) days after the date Telecom receives the Telecom
Special Securities Notice or the Increasing Securities Notice (or, if earlier,
within ten (10) days of the date that Telecom notifies the Corporation that it
has become aware of an event triggering its rights under Section 3.6), as
applicable, the valuation shall be made by an independent appraiser of
recognized standing mutually selected by Telecom and a majority of disinterested
directors of the Corporation or, if they cannot agree on an appraiser within
twenty (20) days after the date Telecom receives the Telecom Special Securities
Notice or the Increasing Securities Notice (or, if earlier, within twenty (20)
days of the date that Telecom notifies the Corporation that it has become aware
of an event triggering its rights under Section 3.6), as applicable, each shall
select an independent appraiser of recognized standing (no later than the
expiration of such twenty (20)-day period) and the appraisers shall be
instructed to promptly designate an independent appraiser of recognized
standing, whose appraisal shall be determinative of the applicable purchase
price. The parties shall use their reasonable best efforts to select an
appraiser and cause the applicable appraiser to complete such appraisal as
promptly as possible. The appraiser(s) shall be instructed to determine the
Telecom Special Securities Purchase Price or the Telecom Increasing Securities
Purchase Price, as applicable, based on the fair market value of the Telecom
Special Securities or the Telecom Increasing Securities, as applicable. The cost
of such appraisal shall be shared equally by Telecom and the Corporation.
 
13

--------------------------------------------------------------------------------


 
3.6.4  Notice of Telecom’s intention to accept the Telecom Offer or to purchase
the Telecom Increasing Securities shall be evidenced in writing signed by
Telecom and delivered to the Corporation within fifteen (15) days following the
date the Telecom Special Securities Purchase Price or Telecom Increasing
Securities Purchase Price, as applicable, is determined pursuant to Section
3.6.3 above (the “Telecom Notice of Acceptance”).
 
3.6.5  If Telecom delivers a Telecom Notice of Acceptance in respect of a
Telecom Special Securities Offer, then the Corporation shall not Issue the
Special Securities until after (or contemporaneously with) the Issuance of the
Telecom Special Securities to Telecom (in exchange for the Telecom Special
Securities Purchase Price) pursuant to this Section 3.6. If Telecom delivers an
Telecom Notice of Acceptance with respect to the purchase of Telecom Increasing
Securities, then the corporation shall promptly issue the Telecom Increasing
Securities to Telecom pursuant to this Section 3.6 in exchange for the Telecom
Increasing Securities Purchase Price. In the event Telecom does not deliver an
Telecom Notice of Acceptance within such fifteen (15)-day period, then Telecom
shall forfeit (i) its rights under this Section 3.6 with respect to the
applicable Issuance of Special Securities or Adjustment Event and (ii) its
rights under this Section 3.6 with respect to future Issuances of Special
Securities and future Adjustment Events; provided that Telecom shall not forfeit
its rights with respect to future Issuances of Special Securities and future
Adjustment Events under clause (ii) of this sentence if, after giving effect to
the Issuance of Special Securities or Adjustment with respect to which Telecom
elected not to deliver an Telecom Notice of Acceptance, Telecom would directly
or indirectly continue to hold more than 50% of the Common Stock of the
Corporation (calculated in accordance with Section 2.6 and assuming issuance of
all securities authorized under the Equity Incentive Plan). If Telecom shall
have forfeited its rights under clauses (i) and (ii) of the preceding sentence,
then this Section 3.6 shall automatically thereupon terminate.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 4 
BOARD OF DIRECTORS; GOVERNANCE
 
4.1  Election and Designation of Directors. Each Stockholder shall from time to
time take such action, in his capacity as a direct or indirect stockholder of
the Corporation, including the voting or causing to be voted of all Voting Stock
(as defined below) owned or controlled by such Stockholder, as may be necessary
to cause the Corporation to be managed at all times by a Board composed as
follows:
 
4.1.1  The authorized number of directors on the Board shall be five (5);
 
4.1.2  For so long as TRG holds shares of Series A Preferred Stock and at least
500,000 shares of Common Stock (which 500,000 shares of Common Stock may include
such shares of Series A Preferred Stock and shall be calculated in accordance
with Section 2.6 and as adjusted for any stock splits, reverse stock splits,
stock dividends, recapitalizations and the like) (the “TRG Designation Period”),
it shall designate the director to be elected pursuant to Section D(2)(c)(i) of
the Certificate (the “TRG Director”), who shall initially be Martin Chang;
 
4.1.3  During the Telecom Rights Period, Telecom shall designate two (2) of the
directors to be elected pursuant to Section D(2)(c)(ii) of the Certificate (the
“Telecom Directors”), who shall initially be Victor Li and Liu Yan; provided
that in the event Telecom directly or indirectly holds less than 3,000,000
shares of Common Stock (but more than 2,000,000 shares of Common Stock) (in each
case calculated in accordance with Section 2.6 and adjusted for any stock
splits, reverse stock splits, stock dividends, recapitalizations and the like)
and is no longer required to account for its equity interest in the Corporation
under the equity method of accounting under generally accepted accounting
principals or under applicable financial reporting requirements of the
Securities and Exchange Commission, then Telecom shall designate only one (1)
Telecom Director (the period during which Telecom is entitled to designate an
Telecom Director pursuant to this Section 4.1.3 shall be referred to as the
“Telecom Designation Period”);
 
15

--------------------------------------------------------------------------------


 
4.1.4  For so long as CDN holds at least 1,000,000 shares of Common Stock
(calculated in accordance with Section 2.6 and as adjusted for any stock splits,
reverse stock splits, stock dividends, recapitalizations and the like) (the “CDN
Designation Period”), it shall designate one (1) of the directors to be elected
pursuant to Section D(2)(c)(ii) of the Certificate (the “CDN Director”), who
shall initially be Limei Deng; and
 
4.1.5  One (1) director shall be elected pursuant to Section D(2)(c)(iii) of the
Certificate (the “At-Large Director”) by holders of a majority of Voting Stock
(on an as-if converted basis); provided that, during the Telecom Designation
Period, the At-Large Director shall not be an Affiliate of either of Telecom or
VantagePoint Venture Partners.
 
4.2  Expenses. The Corporation shall pay the reasonable out-of-pocket expenses
incurred by each Board member designated pursuant to Article 4 in connection
with attending the meetings of the Board and any committees thereof.
 
4.3  Covenant to Vote.
 
4.3.1  Each of the Stockholders agrees to vote or cause to be voted, in person
or by proxy, all of the Shares owned or controlled by such Stockholder and
entitled to vote at any annual or special meeting of the stockholders of the
Corporation called for the purpose of voting on the election of directors
(“Voting Stock”), or to execute a written consent in lieu thereof, (a) in favor
of the election or removal of the directors in accordance with the provisions of
this Article 4, and (b) in favor of (i) any acquisition of the Corporation by a
third party (including by way of merger, asset sale or otherwise) that is
approved by the Board and (ii) any public offering or other equity financing of
the Corporation that is approved by the Board (each such transaction an
“Approved Transaction”), and shall take all other necessary or desirable actions
within his or its control (including, without limitation, attending all meetings
in person or by proxy for purposes of obtaining a quorum and executing all
written consents in lieu of meetings, as applicable), and the Corporation shall
take all necessary and desirable actions within its control (including, without
limitation, calling special Board and stockholder meetings), to effectuate the
provisions of this Article 4. Without limiting the generality of the foregoing,
the Stockholders expressly agree that notwithstanding the potential
applicability of the Delaware General Corporation Law (the “DGCL”) to the
election of directors of the Corporation (and applicable provisions of the
Certificate relating thereto), the Stockholders will vote their shares of Voting
Stock in favor of the election or removal of the directors in accordance with
the provisions of this Article 4 as if the cumulative voting provisions of the
DGCL (including without limitation, the cumulative voting provisions of Sections
301.5, 303 and 708 of the DGCL) did not apply to the election or removal of
directors of the Corporation.
 
16

--------------------------------------------------------------------------------


 
4.3.2  In addition to voting in favor of (or consenting to) such Approved
Transaction in accordance with Section 4.3.1, each Stockholder agrees to each
take all necessary and desirable actions approved by the Board in connection
with the consummation of the Approved Transaction, including the execution of
such agreements and such instruments and other actions reasonably necessary to
(a) provide the representations, warranties, indemnities, covenants, conditions,
non-compete agreements, escrow agreements and other provisions and agreements
relating to such Approved Transaction and (b) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Transaction;
provided that this Section 4.3.2 shall not require any Stockholder to indemnify
the purchaser in any Approved Transaction for breaches of the representations,
warranties or covenants of the Company or any other Stockholder, except to the
extent (i) such Stockholder is not required to incur more than its pro rata
share of such indemnity obligation (based on the total consideration to be
received by all Stockholders that are similarly situated and hold the same class
or series of capital stock) and (ii) such indemnity obligation is provided for
and limited to a post-closing escrow or holdback arrangement of cash or stock
paid in connection with the Approved Transaction; further provided that this
Section 4.3.2 shall not require Telecom to enter into any non-competition
agreement, non-solicitation agreement or similar agreement restricting the
manner in which Telecom may conduct business in connection with such Approved
Transaction. Further, each Stockholder also agrees (1) to refrain from
exercising any dissenters’ rights or rights of appraisal under applicable law at
any time with respect to such Approved Transaction, and (2) to direct and use
such Stockholder’s commercially reasonable efforts to cause such Stockholder’s
employees, agents and representatives not to, directly or indirectly, initiate,
solicit, encourage or otherwise facilitate any inquiries or the making of any
proposal for the Approved Transaction or any proposal that is intended, or could
otherwise reasonably be expected, to delay, prevent, impair, interfere with,
postpone or adversely affect the ability of the Corporation to consummate the
Approved Transaction. All Stockholders will bear their pro rata share (based
upon the amount of consideration to be received) of the reasonable costs of any
Approved Transaction to the extent such costs are incurred for the benefit of
all selling Stockholders and are not otherwise paid by the Corporation or the
other party. Costs incurred by any Stockholder on its own behalf will not be
considered costs of the Approved Transaction hereunder.
 
4.4  Removal of Directors.
 
4.4.1  At all times (a) during the TRG Designation Period, TRG shall have the
right to require the removal, with or without cause, of the TRG Director, and no
other Person shall have any rights to remove the TRG Director; (b) during the
Telecom Designation Period, Telecom shall have the right to require the removal,
with or without cause, of any or all of the Telecom Directors, and no other
Person shall have any rights to remove any Telecom Director; (c) during the CDN
Designation Period, CDN shall have the right to require the removal, with or
without cause, of the CDN Director, and no other Person shall have any rights to
remove the CDN Director and (d) holders of a majority of Voting Stock (on an
as-if converted basis) shall have the right to require the removal, with or
without cause, of the At-Large Director.
 
17

--------------------------------------------------------------------------------


 
4.4.2  In the event that any of Telecom, CDN, TRG or holders of a majority of
Voting Stock (on an as-if converted basis) shall, in accordance with Section
4.1, request the removal of the TRG Director, any Telecom Director, the CDN
Director or the At-Large Director, as applicable, then each of the other
Stockholders hereby agrees to join with TRG, Telecom, CDN or holders of a
majority of Voting Stock (on an as-if converted basis), as applicable, in
recommending such removal as described above, and in causing the Corporation
either to promptly hold a special meeting of stockholders and to vote or cause
to be voted, in person or by proxy, all of the Common Stock and Preferred Stock
owned or controlled by such Stockholder and entitled to vote at such meeting or
to execute a written consent in lieu thereof, as the case may be, effecting such
removal.
 
4.5  Quorum. For purposes of meetings of the Board, the Bylaws of the
Corporation shall provide for a quorum to consist of at least 51% of the full
Board.
 
4.6  Vacancies. Except as described below, in the event a vacancy is created on
the Board by reason of the death, disability, removal or resignation of any
director or otherwise, (a) such vacancy may be filled by the remaining directors
in accordance with the Bylaws, and with respect to the TRG Director, the Telecom
Directors, the CDN Director and the At-Large Director, after obtaining the
designation of TRG, Telecom, CDN or holders of a majority of Voting Stock, as
applicable, and (b) if not so filled, each of the Stockholders hereby agrees, in
its capacity as a stockholder of the Corporation, to elect a director to fill
such vacancy in accordance with the selection procedures set forth in Section
4.1. Upon the designation of a successor director, each of the Stockholders
hereby agrees, in his capacity as a stockholder of the Corporation, to use its
best efforts to cause the Corporation either to promptly hold a special meeting
of stockholders or to execute a written consent in lieu thereof, and each of the
Stockholders hereby agrees to vote or cause to be voted all of the Common Stock
owned or controlled by such Stockholder and entitled to vote at such meeting, in
person or by proxy, or pursuant to such written consent of stockholders, in
favor of the person or persons selected in accordance with Section 4.1 to fill
such vacancy and, if necessary, in favor of removing any director elected to
fill such vacancy other than in accordance with the selection procedures of
Section 4.1.
 
4.7  Indemnification Provisions. The Corporation shall enter into an
indemnification agreement with each of its executive officers and directors,
substantially in the form of Exhibit B hereto.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 5
FINANCIAL STATEMENTS AND OTHER INFORMATION; INSPECTIONS;
ADDITIONAL AGREEMENTS
 
5.1  Delivery of Financial Information.
 
Prior to the consummation of a Qualified IPO, the Corporation shall comply with
the provisions of this Article 5:
 
5.1.1  Monthly Statements. So long as the Telecom Rights Period is in effect
(with respect to Telecom) or so long as TRG (together with its Affiliates)
directly or indirectly holds at least 1,000,000 shares of Common Stock
(calculated in accordance with Section 2.6 and as adjusted for any stock splits,
reverse stock splits, stock dividends, recapitalizations and the like) (with
respect to TRG), then as soon as available, but not later than 10 business days
after the end of each monthly accounting period, the Corporation shall cause to
be delivered to Telecom and/or TRG, as applicable, an unaudited internal
financial report of the Corporation in the form provided to the Corporation’s
senior management, and which shall include the following:
 
(a)  a profit and loss statement for such monthly accounting period, together
with a cumulative profit and loss statement from the first day of the current
fiscal year to the last day of such monthly accounting period;
 
(b)  a balance sheet as at the last day of such monthly accounting period;
 
(c)  a cash flow analysis for such monthly accounting period on a cumulative
basis for the current fiscal year to date;
 
(d)  a narrative summary (including a comparison to the Annual Plan and to prior
accounting periods) of the Corporation’s operating and financial performance for
such monthly accounting period; and
 
(e)  if applicable, a comparison between the actual figures for such monthly
accounting period and the comparable figures for the prior year for such monthly
accounting period, with an explanation of any material differences between them.
 
5.1.2  Quarterly Financial Statements. So long as the Telecom Rights Period is
in effect (with respect to Telecom) or so long as TRG (together with its
Affiliates) directly or indirectly holds at least 1,000,000 shares of Common
Stock (calculated in accordance with Section 2.6 and as adjusted for any stock
splits, reverse stock splits, stock dividends, recapitalizations and the like)
(with respect to TRG), then, as soon as available, but not later than 10
business days after the end of each of the first three (3) quarters of each
fiscal year of the Corporation, the Corporation shall cause to be delivered to
Telecom and/or TRG, as applicable, unaudited consolidated financial statements
of the Corporation, which shall include a statement of cash flows and statement
of operations for such quarter and a balance sheet as at the last day thereof,
each prepared in accordance with GAAP (except as set forth in the notes
thereto), and setting forth in each case in comparative form the figures for the
corresponding quarterly periods of the previous fiscal year, subject to changes
resulting from normal year-end adjustments, all in reasonable detail and
certified by the principal financial or accounting officer of the Corporation,
except that such financial statements need not contain the notes required by
generally accepted accounting principles.
 
19

--------------------------------------------------------------------------------


 
5.1.3  Budget. So long as the Telecom Rights Period is in effect (with respect
to Telecom) or so long as TRG (together with its Affiliates) directly or
indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) (with respect to TRG),
then, as soon as available, but not later than thirty (30) days prior to the
beginning of each fiscal year, the Corporation shall cause to be delivered to
Telecom and/or TRG, as applicable, the Annual Plan for the next fiscal year.
 
5.1.4  Annual Audit. So long as the Telecom Rights Period is in effect (with
respect to Telecom) or so long as TRG (together with its Affiliates) or CDN
(together with its Affiliates) directly or indirectly holds at least 1,000,000
shares of Common Stock (calculated in accordance with Section 2.6 and as
adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (with respect to TRG or CDN, as applicable),
then, (i) as soon as available, but not later than 30 days after the end of each
fiscal year of the Corporation, the Corporation shall cause to be delivered to
Telecom, TRG and/or CDN, as applicable, draft financial statements of the
Corporation, which shall include a draft statement of cash flows and statement
of operations for such fiscal year and a draft balance sheet as at the last day
thereof, and (ii) as soon as available, but not later than 20 days prior to the
date that Telecom or, if applicable, the Corporation is required to file its
annual report on Form 10-K with the Securities and Exchange Commission, the
Corporation shall cause to be delivered to Telecom, TRG and/or CDN, as
applicable, the audited consolidated financial statements of the Corporation,
which shall include a statement of cash flows and statement of operations for
such fiscal year and a balance sheet as at the last day thereof, each prepared
in accordance with GAAP (except as set forth in the notes thereto), and
accompanied by the report of a firm of independent certified public accountants
of recognized international standing that is the same firm of independent
certified public accountants that has been retained by Telecom to deliver an
audited opinion to Telecom with respect to Telecom’s financial statements. In
addition, during such period, the Corporation shall cause to be delivered to
Telecom and/or TRG, as applicable, copies of all reports and management letters
prepared for or delivered to the management of the Corporation by its
independent accountants.
 
20

--------------------------------------------------------------------------------


 
5.1.5  Subsidiaries. If for any period the Corporation shall have any subsidiary
or subsidiaries whose accounts are consolidated with those of the Corporation,
then in respect of such period the financial statements delivered pursuant to
the foregoing clauses shall be consolidated (and consolidating if normally
prepared by the Corporation) financial statements of the Corporation and all
such consolidated subsidiaries.
 
5.1.6  GAAP Reporting. The financial statements and reports delivered under this
subsection shall fairly present in all material respects the financial position
and results of operations of the Corporation at the dates thereof and for the
periods then ended and shall have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to normal year-end
audit adjustments).
 
5.1.7  Sarbanes-Oxley and Exchange Act Compliance. So long as the Telecom Rights
Period is in effect:
 
(a)  The Corporation will establish and maintain internal control over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act), and
the Corporation shall take all steps reasonably necessary to ensure that such
internal control over financial reporting provides reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Corporation shall establish policies and procedures
so as to: (i) maintain records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Corporation; (ii)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Corporation are
being made only in accordance with authorizations of management and directors of
the Corporation; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Corporation’s assets that could have a material effect on the financial
statements. Without limiting the generality of the foregoing, such policies and
procedures will be designed in a manner that will enable the Chief Executive
Officer and Chief Financial Officer of Telecom to engage in the review and
evaluation process mandated by the Exchange Act and to ensure that all
information (both financial and non-financial) regarding the Corporation
required to be disclosed by Telecom in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the rules and forms of the SEC;
 
(b)  The Corporation shall disclose to Telecom at or prior to the delivery of
each of quarterly and annual financial statements referenced above, based on its
evaluation with respect to the most recent fiscal period covered by such
financial statements: (i) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Corporation’s or Telecom’s ability
to record, process, summarize and report financial information, in each case to
the extent necessary for an officer of Telecom, to accurately make the
certifications required under Section 302 of the Sarbanes-Oxley Act of 2002; and
(ii) any fraud, whether or not material, that involves management or other
employees of the Corporation or any of its Subsidiaries, in each case who have a
significant role in the Corporation’s internal control over financial reporting;
 
21

--------------------------------------------------------------------------------


 
(c)  The Corporation will disclose to Telecom at or prior to the delivery of the
Quarterly and Annual Financial Statements pursuant to Sections 5.1.2 and 5.1.4
any change in internal control over financial reporting that occurred during the
period ended covered by such financial statements that has materially affected,
or is reasonably likely to materially affect, internal control over financial
reporting, including any corrective actions taken with regard to significant
deficiencies or material weaknesses; and
 
(d)  Without the prior consent of Telecom, the Corporation and its Subsidiaries
shall not establish any material off-balance sheet obligation or liability of
any nature (matured or unmatured, fixed or contingent) to, or any financial
interest in, any third party or entities, the purpose or effect of which is to
defer, postpone, reduce or otherwise avoid or adjust the recording of debt
expenses incurred by the Corporation or any of its Subsidiaries, including,
without limitation, in connection with any “off-balance sheet arrangements” (as
defined in Item 303(a)(4) of Regulation S-K) effected by the Corporation or any
of its Subsidiaries.
 
5.1.8  Telecom Networks. So long as Telecom (together with its Affiliates) holds
at least 1,000,000 shares of Common Stock (calculated in accordance with Section
2.6 and as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) the Corporation will continue to be reported as
part of the “Telecom network” in surveys and reports compiled by comScore, Media
Metrix, Nielson NetRatings and similar Internet audience measurement services.
 
22

--------------------------------------------------------------------------------


 
5.1.9  Inspection Rights. So long as the Telecom Rights Period is in effect
(with respect to Telecom) or so long as TRG (together with its Affiliates) or
CDN (together with its Affiliates) directly or indirectly holds at least
1,000,000 shares of Common Stock (calculated in accordance with Section 2.6 and
as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (with respect to TRG or CDN, as applicable), the
Corporation shall afford to Telecom, TRG and/or CDN, as applicable, and to each
of their respective employees, counsel and other authorized representatives,
during normal business hours, access, upon reasonable advance notice, to all of
the books, records and properties of the Corporation, and to make copies of such
records and permit such Persons to discuss all aspects of the Corporation with
any officers, employees or accountants of the Corporation, and the Corporation
shall provide to Telecom and/or TRG, as applicable, such other information (in
writing if so requested) regarding the assets, properties, operations, business
affairs and financial condition of the Corporation as Telecom or TRG, as
applicable, may reasonably request; provided, however, that such investigation
and preparation of responses shall not unreasonably interfere with the
operations of the Corporation. During such period, the Corporation will instruct
its independent public accountants to discuss such aspects of the financial
condition of the Corporation with Telecom or TRG and their respective
representatives as Telecom and/or TRG, as applicable, may reasonably request,
and to permit Telecom and/or TRG, as applicable, and their respective
representatives to inspect, copy and make extracts from such financial
statements, analyses, work papers, and other documents and information
(including electronically stored documents and information) prepared by such
accountants with respect to the Corporation as Telecom or TRG, as applicable,
may reasonably request. Without limiting the generality of the foregoing, the
Corporation shall provide such assistance, access, information and documents to
Telecom as Telecom may reasonably require to enable Telecom to meet its
financial reporting and other disclosure obligations with respect to the
Corporation under the Exchange Act. In addition, the Corporation shall notify
Telecom of the occurrence of any event relating to the Corporation that would
result in Telecom having to file a Current Report on Form 8-K under the Exchange
Act within one (1) business day of the occurrence of such event (assuming, for
this purpose, that the Corporation constitutes a material subsidiary of Telecom)
and shall provide the Corporation with copies of any contracts or other
documents that it may be required to file as an exhibit to such Current Report;
provided that the Corporation shall notify Telecom immediately upon becoming
aware of the disclosure of any information relating to the Corporation that may
constitute material nonpublic information of Telecom within the meaning of
Regulation FD promulgated under the Exchange Act (other than information
described in Rule 100(b)(2) of Regulation FD).
 
5.1.10  Confidentiality; Compliance with Securities Laws.
 
(a)  Each Stockholder agrees to maintain the confidentiality of any confidential
and proprietary information of the Corporation obtained by it (including,
without limitation, any material nonpublic information) (“Confidential
Information”); provided, however, that Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of a disclosure by the receiving party or its
representatives, (ii) is already in the receiving party’s possession, provided
that such information is not subject to a contractual, legal or fiduciary
obligation of confidentiality for the benefit of the Corporation, or (iii)
becomes available to the receiving party on a non-confidential basis from a
source other than the Corporation or any of its affiliates or representatives,
provided that such source is not bound by a contractual, legal or fiduciary
obligation to keep such information confidential for the benefit of the
Corporation; further provided that the foregoing will not prohibit a Stockholder
from disclosing Confidential Information to (x) the extent it is required to do
so by applicable law so long as such Stockholder provides Telecom immediate
notice of the Confidential Information that it is legally required to disclose
and takes appropriate steps to preserve the confidentiality of such information
to the extent reasonably practicable (including by, for example, cooperating
with the Corporation to seek an appropriate protective order), or (y) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Corporation, or to any Affiliate, partner, member, stockholder or wholly
owned subsidiary of such Stockholder in the ordinary course of business,
provided that any such Person that is not under a pre-existing confidentiality
obligation with respect to such Confidential Information that is similar in
scope to the provisions on Section 5.1.10 shall first agree in writing to be
bound by terms no less restrictive than those provided for in this Section
5.1.10 in respect of such Confidential Information. Notwithstanding the
foregoing, the Stockholders acknowledge that Telecom has reporting obligations
with respect to the Corporation under the Exchange Act and that disclosure by
Telecom of Confidential Information that it reasonably determines it is required
to disclose shall not constitute a breach of this Section 5.1.10.
 
23

--------------------------------------------------------------------------------


 
(b)  The Corporation will take such measures as are reasonably requested by
Telecom to enable Telecom to maintain compliance with the Securities Act and
Exchange Act, which measures shall include implementation of internal policies
to ensure that the Corporation’s personnel preserve the confidentiality of
Confidential Information (including by requiring all employees and consultants
to execute proprietary information and inventions agreements) and adopting
Telecom’s insider trading policy.
 
5.1.11  Press Release. So long as (a) Telecom directly or indirectly through its
Affiliates holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like), and (b) shares of the
Corporation’s capital stock are not publicly traded on the Nasdaq National
Market, New York Stock Exchange or other exchange, the Corporation shall
pre-clear with Telecom all press releases or similar public disclosures. Telecom
shall approve or provide its comments to any such proposed press release within
48 hours of receipt of a draft of the proposed press release.
 
24

--------------------------------------------------------------------------------


 
ARTICLE 6
LEGEND
 
Each certificate representing the Shares now or hereafter owned by a Stockholder
or issued to any Person in connection with a transfer pursuant to Article 2 or
Article 3 hereof shall be endorsed with the following legend:
 
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT AMONG THE HOLDER OF THE SECURITIES, THE CORPORATION, AND
CERTAIN STOCKHOLDERS OF THE CORPORATION. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.
 
Each Stockholder agrees that the Corporation may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Article 6 above to enforce the provisions of this
Agreement and the Corporation agrees to promptly do so. The legend shall be
removed upon termination of this Agreement.
 
ARTICLE 7
PURCHASE OPTION
 
7.1  Purchase Option.
 
7.1.1  General. So long as Telecom (together with its Affiliates) directly or
indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like), in the event Telecom
receives a bona fide third-party offer with respect to a Change of Control of
Telecom (a “Change of Control Offer”) within the twelve (12) month-period
commencing on the date hereof (the “Purchase Option Period”), then, following
receipt of such offer (and provided discussions relating to such offer are
then-ongoing), Telecom shall have the right to purchase (the “Purchase Option”)
up to 100% of Common Stock and Common Stock Equivalents of the Corporation held
by the other Stockholders, whether now owned or hereafter acquired, for the
purchase price described in Section 7.1.2 (the “Purchase Price”) subject to the
terms and conditions set forth in this Article 7.
 
7.1.2  Purchase Price. If Telecom exercises the Purchase Option, the Purchase
Price to be paid by Telecom to each respective Stockholder at the time of the
consummation of the Purchase Option shall equal:
 
25

--------------------------------------------------------------------------------


 
(a)  For TRG, an amount equal to the greater of (x) (i) $125.0 million
multiplied by (ii) a fraction, the numerator of which shall be the number of
shares of Common Stock held by TRG (calculated in accordance with Section 2.6)
and the denominator of which shall be the total number of shares of Common Stock
(calculated in accordance with Section 2.6) outstanding on the date that Telecom
delivers the Purchase Notice (as defined below), or (y) $23.00 per share of
Common Stock held by TRG (calculated in accordance with Section 2.6 and as
adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (the aggregate Purchase Price paid to TRG under
this Section 7.1.2(a) being the “TRG Purchase Price”); and
 
(b)  For each other Stockholder, an amount equal to (i) $125.0 million minus the
TRG Purchase Price, multiplied by (ii) a fraction, the numerator of which shall
be the number of shares of Common Stock held by such Stockholder (calculated in
accordance with Section 2.6) and the denominator of which shall be the total
number of shares of Common Stock (calculated in accordance with Section 2.6)
then held by all Stockholders other than TRG on the date that Telecom delivers
the Purchase Notice (as defined below).
 
7.1.3  Procedures. To exercise the Purchase Option, following receipt of a
Change of Control Offer, Telecom shall deliver to the Corporation and the other
Stockholders at any time during the Purchase Option Period a written notice
indicating that it has elected to exercise of the Purchase Option (the “Purchase
Notice”). The Purchase Notice shall specify the date for the consummation of the
Purchase Option (the “Purchase Date”) which shall be within ninety (90) days
after the delivery of the Purchase Notice to such Stockholders or such longer
period of time as may be necessary to comply with any regulatory conditions
applicable to such transaction. The consummation of the Purchase Option (the
“Purchase Option Closing”) shall take place at the offices of the Corporation,
Telecom or such other reasonable location designated by Telecom at the time and
on the Purchase Date set forth in the Purchase Notice. At the Purchase Option
closing, (a) Telecom shall deliver to the Stockholders the Purchase Price
applicable to each Stockholder and (b) each Stockholder shall deliver to Telecom
the certificates representing all of the issued and outstanding shares of
capital stock of the Corporation (and any securities which are exercisable for,
convertible into, or exchangeable for, any shares of capital stock of the
Corporation) being purchased under the Purchase Option, duly endorsed for
transfer, such shares to be delivered free and clear of any liens or
encumbrances.
 
7.1.4  Issuances of Shares During Purchase Option Period. During the Purchase
Option Period, the Corporation shall not issue Common Stock or Common Stock
Equivalents to any Person (other than stock options to employees covered by the
following sentence) unless such Person agrees to be bound by the terms of this
Article 7 with respect to the Purchase Option and to require each of its
transferees to be bound by the Purchase Option. In addition, during the Purchase
Option Period, the Corporation shall not issue stock options to employees,
directors or consultants unless such employee, director or consultant executes a
Stock Option Agreement in the form of Exhibit D attached hereto.
 
26

--------------------------------------------------------------------------------


 
7.1.5  Limitations on Purchase Option. Notwithstanding the foregoing, Telecom
may not exercise the Purchase Option if (a) the Corporation has previously
received a bona fide third party offer to purchase the Corporation’s capital
stock or assets for a purchase price greater than $125.0 million and discussions
regarding such acquisition between the Corporation and such third party are
ongoing, or (b) the Corporation has previously filed a registration statement
with the Securities and Exchange Commission for a Qualified IPO (and such
registration statement has not been withdrawn).
 
ARTICLE 8
MISCELLANEOUS
 
8.1  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware without giving effect to the choice of law
provisions thereof. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any action, proceeding or investigation
in any court or before any governmental authority (“Litigation”) arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any Litigation relating thereto except in such courts),
and further agrees that service of any process, summons, notice, or document by
U.S. registered mail to its respective address set forth in this Agreement, or
such other address as may be given by one or more parties to the other parties
in accordance with the notice provisions of Section 8.6, shall be effective
service of process for any Litigation brought against it in any such court. Each
of the parties hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any Litigation arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of New York
or the United States of America, in each case located in the County of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Litigation brought in any such
court has been brought in an inconvenient forum.
 
8.2  Market Standoff. Each of the parties to this Agreement agree that, upon
request by the managing underwriter of any Underwritten Offering by the
Corporation, for a period of (a) fourteen (14) days prior to the expected date
of effectiveness of any Underwritten Offering (such expected date to be
indicated to the Stockholder in a notice by the Corporation which may be amended
at any time by the Corporation in good faith), and (b) one hundred eighty (180)
days following the effective date of the Corporation’s initial underwritten
public offering of its Common Stock on Form S-1 or similar form under the
Securities Act on Form S-1 or similar form under the Securities Act, each party
hereto shall not, unless otherwise agreed to by the managing underwriters,
directly or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase, or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound), any
securities of the Corporation held by it or enter into any hedging or other
transaction that transfers the economic consequences of such investment, at any
time during such period except such Common Stock included by the parties hereto
in such registration; provided, however, that all executive officers and
directors of the Corporation and all other Persons with demand registration
rights shall be required to enter into similar agreements. In addition, each
party hereto agrees to acknowledge the undertaking provided for in this Section
8.2 by entering into customary written “lock-up” agreements, consistent with the
foregoing, with the managers of the relevant underwriting. In order to enforce
the foregoing covenant, the Corporation may impose stop-transfer instructions
with respect to the securities held by each party hereto (and the shares or
securities of every person subject to the foregoing restriction) until the end
of such period.
 
27

--------------------------------------------------------------------------------


 
8.3  Amendment. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), by the written consent of
Stockholders holding of at least a majority of the outstanding shares of Common
Stock (calculated pursuant to Section 2.6) including (a) the written consent of
Telecom so long as Telecom and its Affiliates own at least 1,000,000 shares of
Common Stock (calculated in accordance with Section 2.6 and as adjusted for any
stock splits, reverse stock splits, stock dividends, recapitalizations and the
like), (b) the written consent of TRG so long as TRG and its Affiliates own at
least 1,000,000 shares of Common Stock (calculated in accordance with Section
2.6 and as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) and (c) the written consent of CDN so long as
CDN and its Affiliates own at least 1,000,000 shares of Common Stock (calculated
in accordance with Section 2.6 and as adjusted for any stock splits, reverse
stock splits, stock dividends, recapitalizations and the like); provided that
any Stockholder may waive any of its rights hereunder without obtaining the
consent of any other Stockholder. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon such Stockholder, its successors and
assigns, and the Corporation, as applicable.
 
8.4  Assignment of Rights. This Agreement and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors and assigns; provided that the rights of any party to this
Agreement may not be assigned except to a transferee of such party in connection
with a Transfer of Shares of Common Stock or Common Stock Equivalents in
accordance with this Agreement.
 
8.5  Term. The term of this Agreement shall begin on the date hereof. Except for
any provision of this Agreement which specifically provides that it shall
survive termination, this Agreement (and the rights and obligations of the
parties hereto) shall terminate upon the occurrence of the earliest of the
following: (i) the closing of a Qualified IPO; (ii) the closing of the sale of
all or substantially all of the Corporation’s assets to another entity; (iii)
the merger, consolidation or reorganization of the Corporation, in which
transaction the Corporation’s Stockholders immediately prior to such transaction
own immediately following such transaction less than fifty (50%) of the
surviving entity or its parent; or (iv) written agreement of Stockholders
holding of at least a majority of the outstanding shares of Common Stock
(calculated pursuant to Section 2.6) including (a) the written consent of
Telecom so long as Telecom and its Affiliates own at least 1,000,000 shares of
Common Stock (calculated in accordance with Section 2.6 and as adjusted for any
stock splits, reverse stock splits, stock dividends, recapitalizations and the
like), (b) the written consent of TRG so long as TRG and its Affiliates own at
least 1,000,000 shares of Common Stock (calculated in accordance with Section
2.6 and as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) and (c) the written consent of CDN so long as
CDN and its Affiliates own at least 1,000,000 shares of Common Stock (calculated
in accordance with Section 2.6 and as adjusted for any stock splits, reverse
stock splits, stock dividends, recapitalizations and the like).
 
28

--------------------------------------------------------------------------------


 
8.6  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively delivered upon personal delivery to the party to
be notified, or upon the passage of five (5) calendar days after deposit in the
United States mail, by registered or certified mail, postage prepaid, or the
passage of two (2) days if sent by the next day delivery service of a
nationally-recognized reputable courier, each properly addressed to the party to
be notified, as set forth on the Exhibit A hereto or at such other address as
such party or any subsequent Stockholder may designate by ten (10) calendar
days’ advance written notice to the other parties hereto, or, if sent by
facsimile, upon completion of such facsimile transmission, as conclusively
evidenced by the transmission receipt thereof.
 
8.7  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
 
8.8  Attorney Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs, and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs, and expenses of appeals.
 
8.9  Counterparts. This Agreement may be executed in two or more counterparts
and signature pages may be delivered by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
 
29

--------------------------------------------------------------------------------


 
8.10  Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other party’s failure to perform its obligations under this Agreement, each such
party acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and all such parties shall be entitled
to specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
the parties from pursuing any other remedies for such breach, including the
recovery of monetary damages.
 
8.11  Further Actions and Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. The Stockholders agree to cooperate
affirmatively with the Corporation to enforce the rights and obligations hereto.
 
8.12  Representation by Counsel. Each party hereto represents and agrees with
each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s), that to
the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent, and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement free from coercion, duress, or undue influence. The
parties to this Agreement participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, then this Agreement will be construed as if drafted jointly by the
parties to this Agreement, and no presumption or burden of proof will arise
favoring or disfavoring any party to this Agreement by virtue of the authorship
of any of the provisions of this Agreement.
 
(Signature page follows)
 
30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

   
THE CORPORATION:
         
HRDQ GROUP, INC.
          By:
/s/ Limei Deng
  Name:

--------------------------------------------------------------------------------

Limei Deng
    Title:
President

 
 

   
STOCKHOLDERS:
         
TELECOM COMMUNICATIONS, INC.
          By:
/s/ Tim Chen
  Name:

--------------------------------------------------------------------------------

Tim Chen
    Title:
Chief Executive Officer

 

   
CHINA DONGGUAN NETWORKS, LTD
          By:
/s/ Limei Deng
  Name:

--------------------------------------------------------------------------------

Limei Deng
    Title:
President

 
 

   
TOP RIDER GROUP LIMITED
 
 
    By:
/s/ Martin Chang
   

--------------------------------------------------------------------------------

Martin Chang, Manager
     


 
31

--------------------------------------------------------------------------------

